Citation Nr: 0905408	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  08-35 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1944 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Wichita, Kansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In October 2006, the appellant submitted claims of 
entitlement to service connection for bilateral hearing loss, 
bilateral tinnitus, and a hernia.  In an undated report of 
contact, the appellant withdrew his service connection claim 
for a hernia.  After the rating decision in August 2007, the 
appellant submitted a notice of disagreement with respect to 
his service connection claim for bilateral hearing loss, but 
not for his service connection claim for bilateral tinnitus.  
After the RO issued the August 2008 statement of the case, 
the appellant submitted a timely substantive appeal for his 
service connection claim for bilateral hearing loss, thus 
perfecting an appeal with respect to only this issue.  
38 C.F.R. § 20.302(b)(2008).


FINDINGS OF FACT

1.  The appellant's current bilateral hearing loss began many 
years after service.

2.  The appellant's bilateral hearing loss is not shown by 
the medical evidence of record to be related to his military 
service.




CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's November 2006 letter advised the appellant of the 
foregoing elements of the notice requirements.  See 
Dingess/Hartman, 19 Vet. App. 473; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim); see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
appellant's service medical records and his identified VA 
medical and private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The appellant was also afforded a VA 
examination wherein the presence, severity, and etiology of 
his current bilateral hearing loss were assessed.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Herein, the appellant is seeking service connection for 
bilateral hearing loss.  He attributes this condition to 
inservice noise exposure while on flight and firing lines.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the appellant served on active duty in the Navy 
from December 1944 to August 1946.  His report of separation, 
Form DD 214, listed his inservice specialty as Ordnance Man.  

The appellant's service medical records are completely silent 
as to any complaints of or treatment for bilateral hearing 
loss.  The appellant's entrance examination, dated in 
December 1944, noted that he had "normal" hearing 
bilaterally.  This finding was echoed in the appellant's 
August 1946 separation examination.

In October 2006, the appellant submitted a claim of 
entitlement to service connection for bilateral hearing loss.  
In support of his claim, the appellant submitted a treatment 
report, dated in October 2006, wherein the appellant reported 
a history of both inservice and post-service noise exposure.   
The appellant underwent audiological evaluation, which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
60
60
LEFT
40
45
60
70
70

Speech recognition testing was also administered on this 
occasion, on which the appellant scored 88 percent for his 
right ear and 80 percent for his left ear.  The appellant's 
condition was diagnosed as bilateral sensorineural hearing 
loss; no etiological opinion was provided.

In June 2007, the appellant underwent a VA audiological 
examination.  At this examination, the appellant again 
reported a history of inservice noise exposure and post-
service occupational noise exposure.   Audiological testing 
during this examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
60
65
LEFT
40
45
60
70
70

The examiner noted that average threshold for the appellant's 
right ear was 51 decibels, and the average threshold for his 
left ear was 61 decibels.  Speech recognition testing was 
also administered during this examination; the appellant 
scored 76 percent for his right ear, and 64 percent for his 
left ear.  

The examiner diagnosed the appellant's condition as mild to 
moderate sensorineural hearing loss through 2000 Hertz in his 
right ear and moderately severe to severe sensorineural 
hearing loss above 1000 Hertz in his left ear.  In the 
examiner's opinion, because nearly 60 years had passed since 
the appellant was discharged from active duty service, "it 
[was] not possible to determine whether or not [the 
appellant's] exposure to acoustic trauma during his service 
caused hearing loss without resorting to mere speculation."

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for bilateral 
hearing loss.

The appellant's service medical records revealed no 
complaints of or treatment for hearing loss during his 
military service.  Moreover, at no point was the appellant 
shown to have impaired hearing for VA purposes during any 
point of his military service.  Post-service records failed 
to document any complaints or diagnosis of hearing loss for 
more than 59 years after his discharge from the service.  
This period without complaints or treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claims herein.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the appellant 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In this case, the appellant's statements are competent 
evidence that he was exposed to loud noise during service.  
However, the appellant's contentions that his current 
bilateral hearing loss is related to his military service, as 
a layman, cannot be considered competent evidence on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only expert medical opinion of record concerning 
the etiology of the appellant's current bilateral hearing 
loss is negative to the appellant's claim.  

Thus, in the absence of competent medical evidence that the 
appellant's hearing loss is related to his military service 
or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against the 
appellant's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


